





Exhibit 10.1
        




[Date]
[Name and Address]


Re: Restricted Stock Award Letter
Dear [_____]:
Congratulations on being awarded Shares of Restricted Stock (the “Award”) of
Titan International Inc. (“Titan”) effective as of [Date] (the “Award Date”). On
each Vesting Date (defined below), this Award provides that the applicable
Shares will vest. The following are the details of your Award:
 
Award Type:
Restricted Stock
 
Award Date:
[Date]
 
Number of Shares:
[_____]
 
Vesting Schedule:
Subject to the terms of the Award Agreement and the Plan, the Award will vest on
the following dates (each a “Vesting Date”): [Insert Vesting Schedule].



As the recipient of this Award, you are the owner of the stock as of the Award
Date, subject to the restrictions specified in your Award Agreement (attached
hereto as Appendix A) and Titan International Inc.’s 2005 Equity Incentive Plan,
as amended (the “Plan”), both of which fully describe this Award. By accepting
this Award, you agree that the Restricted Stock is subject to the terms and
conditions of this letter, your Award Agreement, and the Plan. If there is any
conflict between this letter, Award Agreement and the Plan, the Plan will
control. Any capitalized terms that are used but not defined in this letter or
Award Agreement shall have the meaning ascribed to them in the Plan.
Provided that you remain in continuous service through the applicable Vesting
Date, your Restricted Stock award will vest in accordance with the Vesting
Schedule. On the applicable Vesting Date, the fair market value of the
applicable vested award should be income to you and will be included on a Form
W-2 for the applicable year in which the applicable portion of the Award vests.
At each Vesting Date, you are the unrestricted owner of the vested Shares. You
should consult your individual tax advisor or broker for your specific tax
implications of this Award.
This Award is subject to the terms and conditions of this letter, the Award
Agreement, and the Plan. This Award Letter and the Award Agreement should be
retained for future reference. A copy of the Plan is available upon request.
Please sign below and return a copy of this Award Letter indicating your
acceptance of the Award. Thank you for your service to Titan International Inc.
and congratulations on your award of Restricted Stock Shares.
Sincerely,


Paul Reitz, President & CEO


ACCEPTANCE:
I, [Name], hereby accept the Restricted Stock award dated [Date], as detailed in
the letter, Award Agreement and the Plan.
Signature
 
Date



Return ACCEPTANCE COPY by mail to: Titan International, Inc., Attn: Michael
Troyanovich, Esq., General Counsel, 2701 Spruce Street, Quincy, Illinois 62301;
or by e-mail to: mike.troyanovich@titan-intl.com.







--------------------------------------------------------------------------------











Attachment: Appendix A
Titan International, Inc.
Restricted Stock Award - 2005 Equity Incentive Plan
Appendix A - Award Agreement (“Agreement”)
Award Type:    Restricted Stock
Award Date:    [Date]
Participant:    [Name]
Number of Shares:    [_____]
Vesting Schedule:    Subject to the terms of the Award Agreement and the Plan,
the Award will vest on the following dates (each a “Vesting Date”): [Insert
Vesting Schedule].




1.
Restricted Stock Award (the “Award”). Titan grants to Participant the above
stated number of Shares of Titan International, Inc. common stock, subject to
the restrictions as specified herein, in the attached letter, and in the Plan.



2.
Restrictions. The Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber the Award. Provided that you remain in continuous
service through the applicable Vesting Date, the Award will vest according to
the Vesting Schedule. Except as provided in Sections 3 and 4 of this Agreement,
upon termination of the Participant’s service prior to a Vesting Date, any
unvested portion of the Award shall be forfeited. The Company will evidence the
Participant’s interest by using a restricted book entry account with the
Company's transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Restricted Stock vests. Prior to a Vesting Date, the stock certificates
representing the Participant’s Award shall bear the following legend (or if
book-entry, a notation reflecting the following):



THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE TITAN INTERNATIONAL, INC. 2005 EQUITY
INCENTIVE PLAN, AS AMENDED, AND AN AWARD AGREEMENT ENTERED INTO BETWEEN [NAME]
AND TITAN INTERNATIONAL, INC. (WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT
LIMITATION, CERTAIN TRANSFER RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE
CONDITIONS). COPIES OF THAT PLAN AND AWARD AGREEMENT ARE ON FILE IN THE
PRINCIPAL OFFICES OF TITAN INTERNATIONAL, INC. AND WILL BE MADE AVAILABLE TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF TITAN
INTERNATIONAL, INC.
In the event that such Shares are not certificated, you will be required to
execute such documentation as is reasonably necessary to reflect such Shares not
being certificated.
3.
Termination of Employment - Death or Disability. If the Participant’s service
terminates by reason of death or Disability, or if following the Participant’s
retirement, the Participant continues to have rights under an Award of
Restricted Stock and thereafter dies, the Award shall 100% vest on such date of
the Participant’s death or Disability.



4.
Termination of Employment - Other. Unless otherwise determined by the Committee,
if the Participant’s service with the Company or any of its Affiliates
terminates prior to the occurrence of the applicable Vesting Date, any unvested
portion of the Award shall be immediately forfeited.



5.
Shareholder Rights - Dividends and Voting. The Participant will be the record
owner of the Restricted Stock until the Shares of common stock are sold or
otherwise disposed of, and shall be entitled to all of the rights of a
shareholder of the Company including, without limitation, the right to vote such
Shares and receive all dividends or other distributions paid with respect to
such Shares. Notwithstanding the foregoing, any dividends or other distributions
shall be subject to the same restrictions on transferability and forfeiture as
the Shares of Restricted Stock with respect to which they were paid (e.g.,
dividends payable on unvested Shares will be accumulated and paid upon the
applicable Vesting Date for such Shares).






--------------------------------------------------------------------------------







6.
Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. Subject to the approval of the Committee,
the minimum required withholding obligations may be settled with Shares,
including Shares that are part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan will be conditioned
on such payment or arrangements and the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.



7.
Compliance with Law. The issuance and transfer of Shares of common stock shall
be subject to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares of common stock
may be listed. No Shares of common stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the Shares of common stock with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.



8.
Governing Law. This Agreement shall be governed by, interpreted under and
construed and enforced in accordance with the laws and judicial decisions of the
State of Illinois, without regard to the application of the principles of
conflicts of laws.



9.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Committee (excluding the
Participant if he or she serves on the Committee) for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company.



10.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Award may be transferred by will or the laws of descent or distribution.



11.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Award shall be severable and enforceable to the extent permitted by law.



12.
Amendment and Termination. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Award does not create any contractual right or other right to receive any
other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Committee. The Committee has the right to amend, alter,
suspend, discontinue or cancel the Award, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Participant's
material rights under this Award without the Participant’s consent.



13.
Section 83(b) Election. The Participant may make an election under Code Section
83(b) (a "Section 83(b) Election") with respect to the Award. Any such election
must be made within thirty (30) days after the Award Date. If the Participant
elects to make a Section 83(b) Election, the Participant shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Participant agrees to assume full responsibility for ensuring that
the Section 83(b) Election is actually and timely filed with the US Internal
Revenue Service and for all tax consequences resulting from the Section 83(b)
Election. The Participant should consult with his or her personal tax and legal
advisors prior to making any such election.






--------------------------------------------------------------------------------







14.
Data Privacy. As a condition of receipt of the Award, the Participant explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of personal data as described in this subsection by and among, as
applicable, Company and its Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Affiliates may hold certain personal information about
the Participant, including but not limited to, the Participant’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title(s), any Shares
held in the Company or any of its subsidiaries and affiliates, details of all
Awards, in each case, for the purpose of implementing, managing and
administering the Plan and Awards thereunder (the “Data”). The Company and its
Affiliates may transfer the Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its Affiliates may each further
transfer the Data to any third parties assisting the Company and its Affiliates
in the implementation, administration and management of the Plan. These
recipients may be located in Participant’s country, or elsewhere, and
Participant’s country may have different data privacy laws and protections than
the recipients’ country. Through acceptance of the Award, the undersigned
Participant authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or its Affiliates, or
Participant, may elect to deposit any common stock. The Data related to the
Participant will be held only as long as is necessary to implement, administer,
and manage Participant’s participation in the Plan. The undersigned Participant
may, at any time, view the Data held by the Company or its Affiliates with
respect to such Participant, request additional information about the storage
and processing of the Data with respect to such Participant, recommend any
necessary corrections to the Data with respect to Participant or refuse or
withdraw the consents herein in writing, in any case without cost, by contacting
Participant’s local human resources representative.



15.
Other Agreements. The Company may require, as a condition to receipt of common
stock hereunder, that the Participant execute other agreements, as it may
determine in its reasonable discretion are necessary to facilitate the
administration of this Award, and the Participant agrees to execute such
agreements.






